Citation Nr: 1540173	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a recurrent right incisional hernia and umbilical hernia.

2. Entitlement to an initial rating in excess of 10 percent for postoperative residual scars from an incisional herniorrhaphy.

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1979 to January 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted an increased 20 percent evaluation for the Veteran's service-connected right incisional and umbilical hernia effective April 21, 2008 and granted an increased 10 percent evaluation for the service-connected post-operative herniorrhaphy scar effective February 24, 2010.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in July 2015.  A transcript of the hearing is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary to comply with VA's duty to assist the Veteran in substantiating his claim.  The Veteran's service-connected hernias and postoperative scar were last examined by VA in October 2012.  The Veteran testified in July 2015 that his disability has worsened since that time and he experiences multiple postsurgical complications.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  A new VA examination is therefore required to determine the current severity of the Veteran's service-connected disabilities. 

The Veteran also testified that he has continued to receive treatment at the Fort Worth VA Medical Center (VAMC) throughout the claims period.  The claims file currently contains records of VA treatment dated only through August 2013. Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, copies of the Veteran's updated VAMC records must be obtained and added to the claims file. 

Finally, entitlement to a TDIU is an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the Veteran specifically raised the issue of unemployability during the July 2015 hearing.  While the claim for TDIU is part of the Veteran's claims for increased ratings currently on appeal, the AOJ has not explicitly adjudicated the entitlement to TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice regarding the claim for TDIU.  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain the Veteran's treatment records from the Fort Worth VAMC for the period beginning August 2013 and associate them with the claims file.  All efforts to procure the records must be documented in the claims file.

3.  After completing directives (1)-(2), afford the Veteran a VA examination, with an appropriate examiner, to determine the current severity of the service-connected incisional and umbilical hernias and scars.  The examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should determine whether the Veteran's hernia(s) is small, large, or massive and whether it is recurrent, readily reduceable, and not well-supported by truss or belt.  The examiner should also determine if the Veteran experiences any functional impairment due to the service-connected hernia(s).  The examiner should also determine the number of postoperative scars and whether they are unstable or painful. 

The examiner should also comment on effect of the Veteran's service-connected hernia(s) and postoperative scars on his employability.  A complete rationale should be provided for all expressed opinions.

4.  Adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

5.  Finally, readjudicate the other claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC (to include the issue of entitlement to TDIU if not granted), before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




